DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/397,316 filed 04/29/2019 and Amendment filed with RCE 07/13/2021.
Claims 1-3, 5 remain pending in the Application. Claim 4 has been cancelled from the Application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendment filed 07/13/2021 (Remarks, Page 8) the prior art of record does not teach or fairly suggest specific arrangements of elements in the manner recited in the instant claims, such as: wherein the circuitry is further configured to calculate an absolute value of a difference between a first reserve electric charge amount and a second reserve electric charge amount, wherein the first reserve electric charge amount .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The closest Prior art Masuda (US Patent 8,575,897) discloses A battery temperature control system (abstract), wherein At step 107, thereafter, an actuator (for example, the boost converter 13, inverter 14, motor 11, two-way DC-DC converter 18, or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
08/02/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851